DETAILED ACTION

This office action is in regards to a 371 application filed August 5, 2020 claiming priority to PCT/JP2019/003959 filed February 5, 2019 and foreign application JP2018-019013 filed February 6, 2018. Claim 3 has been amended. Claim 6 is new. Claims 1-6 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regards to claim 2, the base of comparison of the “ratio of fiber with fiber length of 0.2 mm or less is 12% or more” is indefinite.  Is the ratio based on weight?, mass?, volume?, total fiber?, only the microfiber?, only fibers with average fiber diameter is 1 µm or more?, etc…  Claim 6 is rejected due to its dependence on claim 2. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano et al. (WO 2012/120971 A1 – machine translation).
Yano et al. teach as a resin reinforcing hydrophobically modified cellulose fiber, an acetylated pulp fiber that has a fiber diameter of 5-200 µm and is obtained by hydrophobically modifying kraft pulp and defibrating the same [Claims; Examples]. Yano et al. teach that the problem of poor dispersibility of nanofibers into resin can be solved by having a fiber diameter in the range above [0008, 0014, 0030-0031, 0043-0046].


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (WO2012120971 A1 – machine translation).
Yano et al. disclose as a resin reinforcing hydrophobically modified cellulose fiber, an acetylated pulp fiber that has a fiber diameter of 5-200 µm and is obtained by hydrophobically modifying kraft pulp and defibrating the same [Claims; Examples]. Yano et al. disclose that the problem of poor dispersibility of nanofibers into resin can be solved by having a fiber diameter in the range above [0008, 0014, 0030-0031, 0043-0046].
The rejection of Claim 1 is adequately set forth in Paragraph 6 above and is incorporated herein by reference.
Yano et al. do not disclose the ratio of the acetylated pulp fiber having a fiber length of 0.2 mm or less is 12% or more. 
In regards to claim 2, although Yano et al. does not disclose that the ratio of the acetylated pulp fiber having a fiber length of 0.2 mm or less is 12% or more, it is considered that defibrating raw material pulp as appropriate will result in the ratio of pulp having a fiber length of 0.2 mm or less being 12% or more, based on the examples and table 1 of the description of the present application. Since the acetylated pulp fiber of Yano et al. is also defibrated as appropriate, one of ordinary skill in the art would find with a reasonable expectation of success that the ratio of having a fiber length of 0.2 mm or less is 12% or more. Therefore, claim 2 of the instant application would be disclosed in Yano et al. or could easily have been invented by a person of ordinary skill in the art. 
In regards to claim 5, Yano et al. disclose the hydrophobic denaturing agents (modifiers) of acids (e.g., acetic acid, propionic acid, etc…), acid halides (e.g., acetyl chloride, propionyl chloride, etc…), and acid anhydrides (e.g., succinic anhydride).
In regards to claim 6, Yano et al. disclose a resin composition comprising a reinforcing hydrophobically modified cellulose fiber and resin [Claims; Examples; Abstract]. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/             Examiner, Art Unit 1763